Citation Nr: 0919758	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  95-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as non-compensably (zero percent) 
disabling.

2.  Entitlement to an increased rating for papular urticaria 
with pruritis, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for frontal sinusitis 
with allergic rhinitis, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with hip disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a mental disorder, 
to include posttraumatic stress disorder (PTSD).  

(A claim of entitlement to a clothing allowance for 2007 is 
the subject of a separate decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.  

This matter comes before the Board on appeal of a December 
2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas that denied 
increased ratings for the Veteran's service-connected papular 
urticaria with pruritis, and hearing loss.  

Also on appeal is an April 1995 rating decision by the RO 
that, in part, awarded an increased (10 percent) rating for 
service-connected frontal sinusitis with allergic rhinitis, 
effective January 20, 1994.  In January 1997, the RO 
increased the rating from 10 to 30 percent, effective January 
20, 1994.  In July 1998, the Board remanded the issue for 
additional development.  

Additionally the appeal comes from a November 2000 rating 
decision that denied a claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
with hip disability, and a September 2008 rating decision 
denying an application to reopen a claim of service 
connection for psychiatric disability.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2002.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  

(The decision below, among other things, grants the 
application to reopen a claim of service connection for a 
mental disorder.  Consideration of the appellant's claim of 
service connection for degenerative joint disease of the 
lumbar spine with hip disability and the underlying claim for 
service connection for a mental disorder, to include PTSD, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has not warranted a 
compensable rating at any time during the period of the 
claim.  

2.  The Veteran's papular urticaria with pruritis is 
evidenced by several areas of erythematous papules consistent 
with urticaria affecting approximately 10 percent of the 
body, with no areas found on exposed skin.  

3.  The Veteran's service-connected frontal sinusitis with 
allergic rhinitis is evidenced by frequent headaches and 
purulent discharge or crusting reflecting purulence.  

4.  Service connection for a nervous condition was denied in 
a rating decision dated in December 1946 because the 
condition was not shown by the evidence of record.  

5.  The evidence received since the December 1946 decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2008).  

2.  The criteria for an increased rating for the veteran's 
papular urticaria with pruritis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2008).

3.  The criteria for an increased rating for the veteran's 
frontal sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6512 
(1996); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512 
(2008).

4.  New and material evidence sufficient to reopen a claim of 
service connection for a mental disorder has been received.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.303, 
3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, July 2004, October 2006, and January, April, and June 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including the 
requirement that new and material evidence be received in 
order to reopen a previously denied claim, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding the claimant's increased rating claims, he was 
apprised that, to substantiate the claims, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
He was given the rating criteria for the disabilities for 
which he was seeking an increased rating, and was provided 
examples of the types of medical and lay evidence that the 
claimant may submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was also apprised of the changes in the criteria for 
evaluating disabilities of the respiratory system.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file, and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when, as here, an increased 
rating is sought by an appellant, consideration must be given 
as to whether an increase or decrease is warranted at any 
time during the pendency of the claim, a practice known as 
"staged" ratings, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505, 510 (2008); cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (condition that 
resolved itself during processing of claim warranted service 
connection with a staged rating).   Here, as will be 
discussed below, the Board has found no medical evidence of 
record that would warrant a staged rating for any of the 
Veteran's increased rating claims.   

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Hearing loss

The Veteran contends that his service-connected bilateral 
hearing loss warrants a compensable rating.  He was afforded 
an audiological evaluation in connection with the claim in 
November 2006.  The audiological evaluation revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
65
55
LEFT
35
40
45
45
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  

Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) 
with the November 2006 examination results, the right ear 
average puretone threshold average of 60 with speech 
recognition ability of 88 percent, yields a numeric score of 
level III.  The left ear average puretone threshold average 
was 44 with speech recognition of 92 percent, yielding a 
numeric score of level I.    

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of I; poorer 
ear level score of III) shows that the level of the veteran's 
compensable hearing loss evaluation is 0 percent, or non-
compensable.  
	
Table VII
Bette
r Ear
III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
even with evidence of an exceptional pattern of hearing loss 
in the Veteran's right ear, a higher evaluation is not 
warranted.  38 C.F.R. § 4.86 (exceptional patterns as those 
where the puretone thresholds at each of the four evaluated 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone threshold at 1000 Hertz is 30 
decibels or less and the puretone threshold at 2000 Hertz is 
70 decibels or more).  When there is an exceptional pattern, 
the regulation calls for evaluating each ear separately, and 
specifies that the Roman numeral designation be determined by 
using either Table VI or Table VIa, and then using the higher 
Roman numeral.  Id.  

Here, the Veteran's right ear puretone thresholds at each of 
the four evaluated frequencies is 55 decibels or more.  As 
already noted, applying the right ear right ear average 
puretone threshold average of 60 with speech recognition 
ability of 88 percent, yielded a numeric score of level III 
in Table VI.   

Entering Table VIa, shown below, with the Veteran's right ear 
puretone threshold average of 60 yields a level of Roman 
numeral IV.  



Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Re-entering Table VII with the higher level score for the 
Veteran's right ear (better ear level score of I; poorer ear 
level score, now IV) shows that the level of the veteran's 
compensable hearing loss evaluation is still 0 percent, or 
non-compensable.  

Table VII
Be
tt
er 
Ea
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear




 

Thus, even taking into account the exceptional pattern of 
hearing loss in the Veteran's right ear does not result in a 
compensable rating for the Veteran's hearing loss.  

Having applied the audiological examination results to the 
rating schedule, including consideration of an exceptional 
pattern in the Veteran's right ear, the Board finds that a 
compensable evaluation for the Veteran's service-connected 
bilateral hearing loss is not warranted, and there is no 
evidence suggesting that a staged rating is warranted at any 
time during the pendency of the claim.  Hart, supra.  

B.  Papular urticaria with pruritis

The Veteran is service connected for papular urticaria with 
pruritis, which has been rated as 10 percent disabling since 
1994.  In an August 2006 claim, he contended that a higher 
rating is warranted.  The Veteran was afforded a VA skin 
examination in December 2006 in connection with the claim.  

The examiner noted that the Veteran complained of itchy bumps 
that have been present for decades.  He reported that he gets 
the bumps everywhere except on his face, and that some bumps 
are present every day in different locations, and, when 
present, last for hours.  The examiner noted that the Veteran 
has been seen by dermatology over the years, and has been 
prescribed multiple creams for his urticaria.  The Veteran 
denied any fever or weight loss associated with the 
urticaria.  

Examination revealed several areas of erythematous papules 
that were consistent with urticaria.  The areas were on the 
bilateral anterior lower extremities, the left axilla, and a 
few sparse areas on the Veteran's bilateral dorsal forearms.  
The examiner noted that the Veteran's trunk and exposed areas 
were not affected at the time of the examination.  The total 
area of the Veteran's body that was affected was estimated to 
be approximately 10 percent.  

The Veteran's papular urticaria with pruritis has been 
evaluated utilizing the criteria listed at 38 C.F.R. § 4.118, 
Diagnostic Code 7806, dermatitis or eczema.  Diagnostic Code 
7806 provides for a noncompensable evaluation for dermatitis 
or eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is warranted when 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas, is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Here, as noted by the Veteran's examiner in December 2006, 
the total area of the Veteran's body that was affected is 
estimated to be approximately 10 percent.  The Veteran's 
papular urticaria thus warrants the currently assigned 10 
percent rating.  A higher, 30 percent, rating is not 
warranted because the evidence does not show that 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas, is affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of 6 weeks or more during a 12-
month period.  The Board therefore finds that a higher rating 
for the Veteran's papular urticaria with pruritis is not 
warranted, and there is no evidence suggesting that a staged 
rating is warranted at any time during the pendency of the 
claim.  Hart, supra.  Accordingly, the Board finds that an 
increased rating for the Veteran's papular urticaria with 
pruritis is not warranted for any period of the claim, and 
the claim therefore is denied.  

C.  Sinusitis with allergic rhinitis

The Veteran was originally service connected for frontal 
sinusitis with allergic rhinitis in a rating decision dated 
in December 1946, rated as non-compensably (zero percent) 
disabling.  The Veteran's February 1995 claim for an 
increased rating resulted in award of a 10 percent rating, 
effective January 20, 1994, which was subsequently raised to 
30 percent, also made effective January 20, 1994.  As noted, 
the Court has indicated that, when an increased rating is 
sought by an appellant, staged ratings must be considered 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart, supra.  Consequently, the 
Board will take into account the possibility of staging the 
veteran's frontal sinusitis with allergic rhinitis claim.  

The Veteran was afforded several examinations related to his 
sinusitis/rhinitis increased rating claim, including a July 
1996 examination with follow-on CT examination conducted in 
November 1996.  The report of the CT of the sinuses revealed 
extensive pansinusitis with diffuse mucosal thickening.  The 
osseous walls were thickened, and there was partial 
calcification of the left ethmoid air cells.  There also was 
bilateral osteomeatal unit mucosal thickening with 
obstruction on the left, and at least partial obstruction on 
the right.  A defect was seen in the medial left maxillary 
wall that did not conform to a typical surgical site, 
suggesting an erosive polyp or mucocele.  There was no 
evidence of intra-orbital/cranial extension.  

The Veteran was seen for another examination in March 2002, 
at which time he complained of postnasal drainage, 
congestion, and nasal obstruction.  A CT scan revealed 
moderate to severe mucosal thickening in the bilateral 
maxillary sinuses, right greater than left.  The antral walls 
were thickened, consistent with chronic sinusitis.  Scattered 
ethmoid sinus mucosal thickening as also noted.  The right 
frontal sinus was opacified.  There was mucosal thickening in 
the left posterior frontal sinus.  The right sphenoid sinus 
was opacified.  The walls of the right sphenoid sinus were 
thickened, also consistent with chronic sinusitis.  

At another examination, conducted in August 2004, the Veteran 
reported that he had headaches, the current one of which had 
lasted for two weeks.  Other than that, the Veteran reported, 
he had headaches occasionally in the face, but mostly frontal 
in location that he had had about half the time over the 
preceding year.  The headaches were described as a constant 
ache, with no throbbing, and no associated tenderness.  He 
sometimes had drainage.  He reported no crusting in the 
recent past, but that he did have occasional crusting and 
scabbing, which the examiner noted were not necessarily 
associated with purulence.  He reported obstructive symptoms 
at night that were superimposed on his chronic obstructive 
pulmonary disease, making it difficult for him to breathe at 
night.  He reported taking only an antihistamine four times a 
day, and that he used no nasal spray.  He reported using no 
antibiotics over the previous few months.  

Examination revealed no tenderness of the frontal area of the 
head, and no swelling or tenderness or local heat about the 
mallear prominences of the face.  The nose showed no current 
edema; both sides of the nose were patent, and there were no 
polyps or evidence of recent bleeding.  The examiner 
concluded with his observation that the overall severity of 
the Veteran's sinus problems was a gradual, continual thing, 
but that there seemed to be no clinical evidence of 
progression in the recent past.  

Most recently, in December 2006, an ENT examination revealed 
significant drying involving the nasal mucosa.  The Veteran 
complained of drying, congestion, and drainage, but did not 
give a history of recurrent or chronic infection, and made no 
mention of headaches.  The Veteran appeared to have an 
adequate nasal airway, with no evidence of significant 
obstruction.  The nasal mucosa appeared hyperemic.  There 
were no nasal polyps present, and no mucopus present in the 
nose or nasal pharynx.  Nasal obstruction appeared not to be 
a significant issue.  

The Veteran's frontal sinusitis has been evaluated by the RO 
utilizing the rating criteria found at Diagnostic Code 6513, 
chronic maxillary sinusitis.  38 C.F.R. § 4.97.  The Board 
notes that frontal sinusitis is specifically rated under 
Diagnostic Code 6512, but the criteria are the same as 
maxillary sinusitis.  The rating criteria were changed, 
effective October 7, 1996.  61 Fed. Reg. 46720- 46802 (Sep. 
5, 1996). 

Under the old criteria, effective before October 7, 1996, a 
30 percent rating was applicable when there was severe 
disability with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating, the highest 
schedular rating available, is for application 
postoperatively, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Id.  

Under the new criteria, effective since October 7, 1996, a 30 
percent evaluation is for application when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is for 
application following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note accompanying the rating criteria defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.  Id. 

Because both the old and the new sets of criteria were 
effective at different times during the pendency of the 
claim, the Board must determine whether the revised version 
is more favorable to the veteran.  See VAOPGCPREC 7-2003.  
However, even if the Board finds the revised version more 
favorable, the reach of the new criteria can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.  

Here, for the period prior to October 7, 1996, the Board 
finds that a rating higher than the assigned 30 percent is 
not warranted because there is no evidence that the Veteran 
was ever operated on for his frontal sinusitis, and therefore 
no evidence of either chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  

Turning to the new criteria, effective October 7, 1996, the 
Board also finds that a higher rating is not warranted 
because there has been no evidence of either related 
operations, or of near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  As 
noted above, the Veteran did not report a history of 
recurrent or chronic sinus infection to his December 2006 ENT 
examiner, and did not complain of headaches.  

In light of the foregoing analysis, the Board finds that a 
higher rating is not warranted for the Veteran's service-
connected frontal sinusitis with allergic rhinitis utilizing 
either the old or the new rating criteria, and that there is 
no evidence suggesting that a staged rating is warranted at 
any time during the pendency of the claim.  Hart, supra.  

Although the Veteran's disability has been characterized as 
including rhinitis along with sinusitis, the old criteria 
required definite atrophy of intranasal structure and 
moderate secretion for the assignment of a 10 percent rating, 
and the new criteria require complete nasal obstruction on 
one side or greater than 50 percent obstruction of nasal 
passages on both sides for the assignment of a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).  

Here, there has been no significant obstruction, and while 
the Veteran has complained of symptoms characteristic of 
rhinitis, he has not had symptoms tantamount to those 
contemplated by the criteria for a separate compensable 
rating for rhinitis under either old or new rating criteria.  

The Board has considered whether an exceptional or unusual 
disability picture exists that would render impractical the 
application of the regular schedular rating standards for any 
of these increased rating claims, but finds none.  See 38 
C.F.R. § 3.321(b).  The current evidence of record does not 
demonstrate that any of the veteran's service-connected 
disabilities has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to service-connected disability(ies).  Given the 
lack of evidence showing unusual disability with respect to 
the Veteran's service-connected bilateral hearing loss, 
papular urticaria with pruritis, or sinusitis/rhinitis that 
is not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any rating 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  Id.  



III.  Mental disorder service connection claim

The Veteran was denied service connection for a nervous 
condition in a rating decision dated in December 1946.  The 
basis for the denial was that no disorder was shown by the 
evidence of record.  Of record is the report of a June 2002 
VA mental health note showing a diagnosis of depression not 
otherwise specified (NOS).  While the purpose of the mental 
health assessment was related to symptoms identified after a 
myocardial infarction suffered by the Veteran, at his 
examination he reported to the examiner that, while he had 
been rather nervous since his myocardial infarction, he felt 
that he has always been a nervous person, and felt much more 
so now.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In light of the diagnosis of depression that is now of 
record, the Board finds that new and material evidence has 
been received adequate to reopen the Veteran's previously 
denied claim.  The Veteran's previously denied claim for 
service connection for a mental disorder is reopened.  (The 
underlying claim for service connection for a mental 
disorder, to include PTSD, will be remanded for additional 
development.)  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to an increased rating for papular urticaria with 
pruritis, rated as 10 percent disabling, is denied.  

Entitlement to an increased rating for frontal sinusitis with 
allergic rhinitis, evaluated as 30 percent disabling, is 
denied.  

New and material evidence to reopen a claim of service 
connection for a mental disorder, to include PTSD, has been 
presented; to this limited extent, the appeal of this issue 
is granted.




REMAND

The Veteran claims that he has a current lumbar spine 
disability that is etiologically related to his military 
service.  His STRs show no complaint or treatment related to 
a back injury.  At a September 2002 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
believed that his current back and hip disabilities 
originated in service when he had to jump from an aircraft 
while it was on the ground after a landing accident.  The 
Veteran testified that he sought no treatment at the time, 
and, in fact still gets no treatment related to the back or 
hip.  A letter from one of the Veteran's buddies discussed a 
September 1944 aircraft accident that he was in as a 
passenger, but did not specifically state that the Veteran 
was aboard.  The National Personnel Records Center (NPRC) has 
determined that the Veteran's service personnel records were 
destroyed in a fire at the storage facility.  However, 
alternative records, such as an aircraft accident report, may 
be available.  On remand, the agency of original jurisdiction 
(AOJ) will be asked to seek alternative records.  

The Veteran was afforded a VA examination in connection with 
this claim in August 2004.  The examiner diagnosed 
degenerative joint disease of the lumbosacral spine with 
associated chronic sprain, categorized as a moderate 
disability with gradual progression.  Also diagnosed was 
chronic bilateral hip sprain with normal range of motion, 
with what the examiner termed moderate symptoms and minimal 
disability.  The examiner opined that it was less likely than 
not that the back and hip conditions were service-connected 
problems.  The examiner provided no explanation or rationale 
for his opinion.  

Because the examiner did not provide any rationale whatsoever 
to explain his opinion that the Veteran's spine and hip 
disabilities were less likely as not related to his military 
service, the Board must remand for an addendum to the 
examination, or, in the alternative, another examination.  
See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion).  

At the time of the December 1946 denial of service connection 
for "nervousness," essentially the only evidence of record 
were the Veteran's STRs.  Since that time the record has 
grown to five volumes, and now contains evidence of a mental 
disorder, diagnosed as depression.  In his April 2008 claim 
the Veteran specified that he wanted to "reopen my claim to 
s/c PTSD."  By clear implication this statement referred to 
the December 1946 denial of service connection for 
nervousness.  The RO denied the claim because the Veteran did 
not have a diagnosis of PTSD.  

The Court recently held that, although the appellant's claim 
identified PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him.  Clemons v. 
Shinseki, No. 07-0558 (Feb. 17, 2009).  

Because the RO in this case limited its inquiry and analysis 
to the narrow issue of PTSD, the Board must remand for 
additional development, to include an examination to provide 
a medical nexus opinion.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should contact the Veteran 
and ask for the date and place (air base 
name) of the aircraft accident in which 
he avers he injured his back.  

Upon receipt of the information provided 
as a result of the foregoing inquiry, AOJ 
should take whatever steps are necessary 
to determine the extent of the Veteran's 
involvement in a B-24 bomber accident in 
France in September 1944.  The AOJ 
specifically should seek any related 
records, including any aircraft accident 
or incident reports.   

2.  After the above-requested development 
is accomplished, the AOJ should afford 
the Veteran with another VA mental 
disabilities examination to determine 
whether it is at least as likely as not 
that any current mental disability is 
attributable to his military service, 
including his averred involvement in an 
aircraft accident.  

For each diagnosis, a medical opinion 
should be provided as to whether it is at 
least as likely as not that the 
disability is related to the veteran's 
military service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

3.  The AOJ should, if possible, obtain 
an addendum to the Veteran's August 2004 
lumbar spine examination for the purpose 
of obtaining the examiner's rationale for 
his finding that it is less likely than 
not that the Veteran's back and hip 
conditions are service-connected 
problems.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

If it is not feasible to obtain an 
addendum to the August 2004 lumbar spine 
examination, the Veteran should be 
afforded another spine examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of any lumbar 
spine disorder found.  

For each diagnosis, a medical opinion 
should be provided as to the medical 
probabilities that the disability is 
attributable to the veteran's military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

4.  The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


